Citation Nr: 0735689	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  04-32 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for dysthymia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claims.

In July 2005, the veteran withdrew his claims for service 
connection for numbness and tingling in both hands (carpel 
tunnel syndrome), tobacco use disorder, obesity, dermatitis, 
positive purified protein derivative, elevated blood 
pressure, paresthesias of the left hand and forearm, muscle 
weakness of the left upper extremity, joint pain in the upper 
arm, and chronic obstructive pulmonary disease.  See 
38 C.F.R. § 20.204.  

In the July 2005 letter, the veteran did state that he was 
filing for service connection for peripheral neuropathy in 
the right leg and groin and any disorder associated with that 
disability.  This issue is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

The veteran was sent a VCAA notice letter in June 2005.  The 
letter, however, informed the veteran of the evidence 
required to establish whether new and material evidence had 
been submitted for a claim for service connection for 
dysthymia, not service connection for dysthymia, which is 
currently before the Board.  

It does not appear that this claim has ever been previously 
denied.  A notice of disagreement regarding the July 2003 
rating action (cited by the RO in June 2005) was timely 
received in November 2003 and is the subject of the current 
appeal.  

In addition, there is no notice of record for the veteran's 
claim for service connection for PTSD.  Such notice 
deficiencies should be corrected on remand.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a letter 
informing him about the information and 
evidence not of record that is necessary to 
substantiate his claims for entitlement to 
service connection for dysthymia and PTSD; 
about the information and evidence that VA 
will seek to provide; about the information 
and evidence he is expected to provide; and 
request that he provide any evidence in his 
possession that pertains to the claims.

2.  The RO should then readjudicate the 
claims.  If they remain denied, the RO 
should undertaken any additional actions 
required (if a VA examination or stressor 
verification is warranted based on the 
evidence received, it should be considered 
by the RO) and then the veteran should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



